DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ERROL O. BOOTHE,
                              Appellant,

                                    v.

                 U.S. BANK NATIONAL ASSOCIATION,
                             Appellee.

                             No. 4D17-3273

                             [March 7, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 12-025009
(11).

   Catherine A. Riggins, Miami, for appellant.

   Chase A. Berger of Berger Firm, P.A., Miami, for appellee.

PER CURIAM.

   The Borrower appeals from a September 19, 2017 order denying his
September 5, 2017 “Emergency Motion to Vacate Sale Entered on
September 28, 2016, Vacate Certificate of Title and to Stay and Vacate
Writ of Possession.”

   The trial court lacked jurisdiction to enter the order because the
borrower’s appeal (4D17-2697) from an earlier motion to vacate writ of
possession was still pending. See Fla. R. App. P. 9.130(f). We therefore do
not reach the merits of this appeal and instead quash the September 19
order as void. See Rivas v. Bank of New York Mellon, 43 Fla. L. Weekly
D167 (Fla. 4th DCA Jan. 17, 2018) (quashing order denying motion to
vacate foreclosure judgment as void without reaching merits of the order
where the order was entered while appeal from foreclosure judgment was
pending). In so doing we express no comment on the merits of the court’s
denial of the September 5 motion.

   In light of our disposition, we deny the Bank’s motion to dismiss appeal
as moot.
   Appellant is reminded that this court has already affirmed the trial
court’s order denying appellant’s motion to vacate the sale in case number
4D16-4313.

   Order quashed.

LEVINE, CONNER and FORST, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2